OPINION
By ROSS, PJ.
These allegations of negligence were denied, and it is our conclusion .that the great weight of this evidence tends to the conviction that the defendant was in no way guilty of negligence. The structure of the steps was of such a nature as to preclude any one of them from sufficient movement to be a menace to safety. It is in evidence that certain crevices appeared beneath the treads. The crevices manifestly had nothing to do with the stability of the steps. It is also in evidence that the steps “clicked” as persons walked up and down the stairs. Such a condition is perfectly consistent with a reasonably safe passage over marble steps.
It is a matter of general knowledge that marble is a hard, smooth substance, upon which one may easily slip. There was nothing to prevent the wife of plaintiff observing the character of the steps and the obvious peculiarities of the substance of which they were made.
It is before the court also that in the trial of the case brought by the wife for her own damages, the jury returned a verdict for the bank.
There is also evidence that a witness for the Bank observed, just after the wife of plaintiff fell, something that resembled a cigar butt upon the stairs and a smear such as would be made had one stepped and slipped upon it.
We, therefore, conclude that the verdict is against the weight of the evidence, and that the judgment must be reversed and the case remanded for a new trial.
MATTHEWS and HAMILTON, JJ, concur.